Deen, Chief Judge.
1. The appellant admits being in the victim’s home and stabbing him four times with a knife. Her claim was that she acted in self- defense. The victim, on the contrary, testified that the defendant and her husband had formerly roomed at his house, that they were drinking on the back porch and she stated she wanted to use the bathroom, that she entered the bathroom, and as he walked by she came out, hit him with a bottle and then stabbed him. The only conflict in the evidence being the motive with which the defendant attacked the victim, this court must accept that version which the trial court believed to be true. Lee v. State, 126 Ga. App. 38 (2) (189 SE2d 872) (1972).
2. When asked why he followed the defendant into the house, the victim said, “I know she was capable of picking up little things that don’t belong to her.” The court overruled the defendant’s motion for mistrial based on this statement but instructed the witness not to refer to it again, and the jury to disregard it. Under the circumstances the evidence was admissible to rebut the defendant’s claim that the victim followed her into the house in order to have sex with her. Code § 38-202; Smallwood v. State, 9 Ga. App. 300 (4) (70 SE 1124) (1911); Jackson v. State, 18 Ga. App. 683 (1) (90 SE 368) (1916). The testimony was also connected up by the victim who swore that *174his groceries and money from his pocket were missing, and by another witness who found the refrigerator door open when he entered and the victim lying semiconscious in another part of the house.
Submitted September 10, 1980
Decided October 21, 1980.
John Knight, for appellant.
William S. Lee, District Attorney, for appellee.
3. The court charged fully on justification, including.instructions that if the defendant were assaulted without provocation and was unable to defend herself without use of the knife, or reasonably believed such force was necessary to prevent great bodily injury to herself, her actions would be justified. The requested charge was substantially covered, and failure to give the exact language requested is not reversible. Evans v. State, 148 Ga. App. 422 (2) (251 SE2d 325) (1978).

Judgment affirmed.


Birdsong and Sognier, JJ., concur.